DETAILED ACTION
Status of Claims
Applicant's arguments, filed 10/01/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/01/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 18 and 23.
Applicants have left claims 19-21 and 24-34 as previously presented
Applicants have canceled claim 22.
Claims 18-21 and 23-34 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 10/01/2021, with respect to Claim 18 have been fully considered and are persuasive. Applicants have amended claim 18 to overcome the objection. The objection of claim 18 has been withdrawn. 

Claim Rejections - 35 USC § 112(b) - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 10/01/2021, with respect to Claim 18 have been fully considered and are persuasive. Applicants have amended claim 18 to clarify the predetermined threshold of sections (c) and (d) are the same. The 112(b) rejections of 18-34 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-21 and 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for filtering outliers from regular physiological values. The claims are directed towards a method, one of the statutory categories, therefore further consideration is necessary.
Step 2A: Prong One – Regarding Claim 18, the limitations of determining whether a variability in the physiological values within the window is less than a predetermined threshold, 
Step 2A: Prong Two – Regarding Claims 18, 32, 33, and 34, the claims recite the additional elements of a device, a controller, a haemodynamic monitor, a computer readable medium, and a computer. However, these additional elements do not integrate the judicial exception into a practical application. The additional elements are used to populate a window, 
Step 2B – Regarding Claims 18, 32, 33, and 34, the claims recite the additional elements of generic computer components like a device, a controller, a haemodynamic monitor, a computer readable medium, and a computer. Using generic computer elements to perform an abstract idea is well-known, routine, and conventional within the art. The specification recites the generic computer components at a high level of generality on page 10. As a whole, the claims amount to nothing more than generic computer functions merely being used to implement an abstract idea of judging data and moving a window forward. Storing and retrieving information and performing repetitive calculations do not impose meaningful limits on the scope of the claims. As a whole, the claims are not directed towards an improvement of the generic computer components and the claims are not applied to effect a particular treatment or prophylaxis for a disease. Adding insignificantly extra-solution activities and using generic computer components to perform the judicial exception does not amount to significantly more than the judicial exception. Claims 18, 32, 33, and 34 are not patent eligible.
Regarding Claim 19, the claim recites populating the window with values that have been confirmed to not be outliers. Data gathering to populate a window with values is an 
Regarding Claim 20, the claim recites populating a window with values, determining if the values are less than a threshold, and moving the window by x values. As discussed above, populating a window, determining if the values are less than a threshold, and updating the window with new values are steps that can be practically performed within the human mind. The claim is not integrated into a practical application, such as determining a treatment or prophylaxis for a disease and does not improve the functioning of a computer. Claim 20 is not patent eligible.
Regarding Claim 21, the claim recites outputting an indication that the physiological values do not comprise an outlier. Gathering information, analyzing the information, and displaying a result of the analysis has been found to not be sufficient to show an improvement to a technology and integrate the judicial exception into a practical application (see MPEP 2106.05(a)). Claim 21 is not patent eligible.
Regarding Claim 23, the claim recites outputting an indication that the physiological values comprise or does not comprise an outlier. As discussed above, gathering information, analyzing information, and displaying a result of the analysis has been found to not be sufficient to show an improvement to a technology and integrate the judicial exception into a practical application (see MPEP 2106.05(a)). Claim 23 is not patent eligible.
Regarding Claim 24, the claim recites moving the window with new values in response to the previous windows values not being less than a threshold. However, as discussed above, 
Regarding Claim 25, the claim recites outputting an indication that the updated window comprises an outlier. As discussed above, gathering information, analyzing information, and displaying a result of the analysis has been found to not be sufficient to show an improvement to a technology and integrate the judicial exception into a practical application (see MPEP 2106.05(a)). Claim 25 is not patent eligible.
Regarding Claim 26, the claim recites outputting an indication that the updated window comprises a step-wise change. As discussed above, gathering information, analyzing information, and displaying a result of the analysis has been found to not be sufficient to show an improvement to a technology and integrate the judicial exception into a practical application (see MPEP 2106.05(a)). Claim 26 is not patent eligible.
Regarding Claim 27, the claim recites outputting an indication that the first x values comprise a step-wise change. As discussed above, gathering information, analyzing information, and displaying a result of the analysis has been found to not be sufficient to show an improvement to a technology and integrate the judicial exception into a practical application (see MPEP 2106.05(a)). Claim 27 is not patent eligible.
Regarding Claim 28, the claim recites that the variability is the coefficient of variation. This does not provide meaningful limitations to the claim. Claim 28 is not patent eligible.
Regarding Claim 29, the claim recites that the sequence of values are haemodynamic values and the method is used to determine if there are outlies in a cardiac cycle. However, this does not provide meaningful limits to the claim. Generally linking the use of the judicial exception to a particular technology or field of use does not qualify as significantly more than the judicial exception (see MPEP 2106.05 A). Also, the judicial exceptions are not used to effect a particular treatment or prophylaxis for a disease or medical condition. Claim 29 is not patent eligible.
Regarding Claim 30, the claim recites using the values to calculate a variation in the haemodynamic parameters. However, this does not provide meaningful limits to the claim. Generally linking the use of the judicial exception to a particular technology or field of use does not qualify as significantly more than the judicial exception (see MPEP 2106.05 A). Also, the judicial exceptions are not used to effect a particular treatment or prophylaxis for a disease or medical condition. Claim 30 is not patent eligible.
Regarding Claim 31, the claim recites changing the number of values and repeating the steps in claim 1. This does not provide meaningful limits to the claim and repeating a calculation does not amount to significantly more than the judicial exception. Claim 31 is not patent eligible.
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
Applicants have argued on page 9 of Remarks, filed 10/01/2021, that the claims do not recite a mental process because elements of the claimed computer-implemented system 
Applicants have argued on page 9 of Remarks, filed 10/01/2021, that claim 18 is a computer-implemented system. The Examiner respectfully disagrees. As recited, the independent claims do not recite that the generic computer elements (a device comprising a controller, a hemodynamic monitor, etc.) are configured to perform the actions of the abstract idea. Further, simply stating that the generic computer components are configured to perform the abstract idea would not overcome the 101 rejection. As recited above and in the MPEP using generic computer elements to perform an abstract idea is well-known, routine, and conventional within the art and does not amount to significantly more than the abstract idea.
Applicants have argued on page 11 of Remarks, filed 10/01/2021, that the method recited in claim 18 is an improvement in the technical field of physiological data monitoring by improving the computational efficiency of the monitoring method and the controller. The Examiner respectfully disagrees. The claims and the disclosure do not recite an improvement to the functioning of the generic computer components (the controller, hemodynamic monitor, etc.). A modification of the generic computer components to improve the functioning of the generic computer components is not disclosed. Instead, the generic computer components are merely used to perform the abstract idea, which can be performed by one of ordinary skill in the art with the aid of pen and paper.
Applicants have argued on page 13 of Remarks, filed 10/01/2021, that the method recited in claim 18 is patentable because the claim recites the unconventional step of updating a window of physiological values based on the variability, thus amounting to significantly more than the abstract idea. The Examiner respectfully disagrees. As recited above, the claims and the disclosure do not recite and improvement to the functioning of the generic computer components. A modification of the mechanical hardware of the generic computer components is not recited or disclosed. Instead, the generic computer components are merely used to implement the abstract idea. 
The Examiner notes that currently the claims are not applied to effect a particular treatment or prophylaxis for a disease. Introducing a limitation in the independent claim that the filtered physiological values are used for a treatment or prophylaxis of a disease would integrate the abstract idea into a practical application. For example, the disclosure filed 05/28/2019 discloses performing further analysis on the filtered data on page 10, lines 22-25. Incorporating these elements along with the outputting an indication or elements from claims 30 may help integrate the abstract idea.
Allowable Subject Matter - Maintained
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claims 18-34 appear allowable over the prior art of record. The closest prior art of record includes the Non-Patent Literature (NPL) “Time Series Outlier Detection Based on Sliding Window Prediction” to Yu et al., hereinafter referred to as Yu.

While the prior art of record discloses a sliding window based outlier detection, detecting if a value is an outlier or not an outlier, and moving the window forward, the prior art of record does not disclose the second condition of moving the window forward if a value is above a predetermined threshold.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791